Citation Nr: 0532751	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-27 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

3.  Recognition of the veteran's military service other than 
from November 21, 1944, to August 13, 1945.

4.  Recognition of the veteran as a former prisoner of war 
(POW).

5.  Entitlement to accrued benefits.



WITNESSES AT HEARING ON APPEAL

Appellant, her son (C.T.), two daughters (R.O.T. and A.C.), 
and a son-in-law (M.C.)


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 21, 1944, to 
August 13, 1945.  He died in February 2000.  His widow is the 
appellant in this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 2002 and January 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, that denied 
claims for service connection for the cause of the veteran's 
death; for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318; for recognition of the veteran's military service 
other than from November 21, 1944, to August 13, 1945; and 
for recognition of the veteran as a former POW.  The 
appellant and family members testified before the Board at a 
hearing held at the Manila RO in June 2005.

In correspondence, including a July 2003 letter, the 
appellant has raised additional matters, including claims for 
recognition of one of the veteran's children as a helpless 
child for VA purposes and for VA burial benefits.  The Board 
refers those matters to the RO for its consideration in the 
first instance, as appropriate.  The appellant also appears 
to seek other United States federal benefits, including from 
the Social Security Administration (SSA).  VA does not handle 
claims for SSA benefits; if the appellant seeks benefits from 
United States federal agencies outside of VA, she should 
correspond directly with those agencies.

The claim for entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for an 
equitable disposition of the claims has been obtained.

2.  The veteran died in February 2000, due to cardiopulmonary 
arrest secondary to multi-organ failure; the antecedent cause 
of death was sepsis secondary to nosocomial pneumonia and 
wound infection.  None of these conditions has been related 
to the veteran's recognized service by any competent 
evidence.

3.  At the time of the veteran's death, he was not in receipt 
of or entitled to receive compensation at the time of death 
for service-connected disabilities continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  
Service connection was not in effect for any disability 
during the veteran's lifetime.  

4.  The veteran had recognized guerrilla service from 
November 21, 1944, to August 13, 1945, including a period 
when he was in missing status from November 21, 1944, to 
March 7, 1945.  

5.  The veteran did not attain POW status during the period 
of service that is recognized for VA benefit purposes 
(November 21, 1944, to August 13, 1945).  
CONCLUSIONS OF LAW

1.  The veteran did not have recognized service for VA 
purposes except for from November 21, 1944, to August 31, 
1945.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 
3.41, 3.203 (2005).

2.  The veteran did not attain POW status during his 
recognized service from November 21, 1944, to August 13, 
1945.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.1(y), 
3.40, 3.41, 3.203 (2005).

3.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.302, 3.303, 3.307, 3.309, 3.310, 3.310, 
3.312 (2005).

4.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2002, July 
2002, and October 2004; notices of the September 2002 and 
January 2003 rating decisions; a statement of the case in 
July 2003; and a supplemental statement of the case in 
November 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and the appellant has not referred to any 
additional, unobtained, relevant evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Board now turns to the merits of the claims.

First, the Board will address the claims involving the 
veteran's precise service status:  recognition of the 
veteran's military service other than from November 21, 1944, 
to August 13, 1945; and recognition of the veteran as a 
former POW.  The decision on these claims bears directly on 
the outcome on the rest of the appeal.  

Recognition of the veteran's military service
other than from November 21, 1944, to August 13, 1945
and of his status as a former POW

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, while such forces 
were in the service of the Armed Forces of the United States 
is deemed to have been active service for the purpose of 
establishing eligibility for VA disability compensation.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c)-(d).
 
For a member of one of the regular components of the 
Philippine Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will be from 
the date certified by the Armed Forces as the date of 
enlistment or date of report for active duty whichever is 
later to date of release from active duty, or June 30, 1946, 
whichever was earlier.  38 C.F.R. § 3.41(a).
 
For the purpose of establishing eligibility to compensation, 
VA may accept evidence of service submitted by a claimant or 
sent directly to VA by the service department, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence is a document issued by the service department.  
38 C.F.R. § 3.203(a).  

Philippine veterans are not eligible for VA benefits unless a 
United States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
A service department determination as to an individual's 
service is binding on VA.  Dacoron v. Derwinski, 4 Vet. App. 
115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 531 
(1992).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).

A memorandum from the National Personnel Records Center 
reflects that the veteran had recognized guerrilla service 
from November 21, 1944, to August 13, 1945, including a 
period when he was in missing status from November 21, 1944, 
to March 7, 1945.  

The finding of the Department of the Army that the veteran 
had recognized guerrilla service from November 21, 1944, to 
August 13, 1945, is binding on VA for the purpose of 
establishing eligibility for VA disability compensation.  
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41, 3.203.

In September 2002, the RO prepared a memorandum for the file, 
indicating that the service department had certified the 
veteran's only creditable service as having been with the 
recognized guerrillas from November 21, 1944, to August 13, 
1945.  The service department had also certified that the 
veteran did not have service with the United States Armed 
Forces in the Far East (USAFFE).  The RO also discussed the 
appellant's contention that the veteran had been incarcerated 
at Camp O'Donnell, but it noted that such alleged 
incarceration predated the creditable service that the 
service department had certified.  The RO's memorandum also 
noted that there was no evidence in the veteran's processing 
affidavit that he had been imprisoned by the Japanese.  
Rather, he had been captured and held by the Moros in May 
1942; when he escaped from the Moros, he had surrendered to 
the enemy, who released him the same day.  

The appellant has submitted a letter from the National 
Personnel Records Center that states:

The records show that [the veteran] served as a 
member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the 
service of the Armed Forces of the United States 
from November 21, 1944 to August 13, 1945, the 
date honorably discharged.  This service is not 
considered as active service in the United States 
Army.

The record includes other evidence, including a March 1946 
Affidavit for Philippine Army Personnel, in which the veteran 
specified his precise locations and units from December 27, 
1941, to September 21, 1945.  The veteran described his 
activities during this period, including his capture by the 
Moros (Mohamedan tribes) on May 12, 1942; his escape from the 
Moros on June 27, 1942; his surrender to the Japanese Army on 
July 1, 1942, who released him the same day under the 
guarantee of the Mayor of Kidawapan, Cotabato; his self-
described civilian phase from July 2, 1942, to December 31, 
1942; his joining a guerrilla unit on January 1, 1943; his 
capture by the Japanese on December 29, 1943; his having been 
forced by the Japanese to be a member of the Philippine 
Constabulary from February 1, 1944, to October 20, 1944; his 
desertion and escape from the Philippine Constabulary on 
October 21, 1944; a period of hiding as a civilian from 
October 23, 1944, to November 20, 1944; his being placed 
under custody of a guerrilla unit from November 21, 1944, to 
August 13, 1945; and his release to civilian life on August 
14, 1945.  

The appellant also submitted a March 2000 certificate from 
the Office of the Adjutant General, General Headquarters of 
the Armed Forces of the Philippines, which indicates that the 
veteran was inducted into the USAFFE on December 27, 1941, 
and processed on September 21, 1945.  That certificate also 
reflects additional service with the Armed Forces of the 
Philippines until December 1971.

However, in this case, the only acceptable evidence regarding 
the veteran's service is the service department determination 
that the veteran had recognized guerrilla service from 
November 21, 1944, to August 13, 1945.  The other documents 
are not documents from the service department; rather, they 
are a March 1996 affidavit from the veteran and a March 2000 
certificate prepared by the Armed Forces of the Philippines.  
Under law, of these various threads of evidence, only the 
service department finding is acceptable and binding on VA 
for VA benefits purposes.

The Board must emphasize that the service department finding 
does not detract from any service performed by the veteran 
prior to his recognized guerrilla service from November 1944 
to August 1945.  However, the service that pertains to 
eligibility for VA benefits is only the service from November 
1944 to August 1945. 

Thus, the weight of the acceptable and binding evidence 
demonstrates that the veteran did not have military service 
that is acceptable for VA benefits purposes outside of the 
period from November 21, 1944, to August 13, 1945.  

As for the claimed POW status, active service as a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include a POW status 
immediately following a period of active duty, or a period of 
recognized guerrilla service.  38 C.F.R. § 3.41(b).  However, 
VA is bound by the finding of the service department that a 
person was a POW during a period of war, unless a reasonable 
basis exists for questioning it.  38 C.F.R. § 3.1(y).  

The appellant and her family insist that the veteran was a 
POW of the Japanese forces at Camp O'Donnell in Capas, 
Tarlac.  In that regard, they have submitted correspondence 
and evidence from C.A., who states that he saw the veteran at 
that POW camp and in the Bataan death march.  However, the 
veteran's own affidavit from March 1946 does not reflect that 
particular incarceration or any participation in the Bataan 
death march.  Despite the appellant's insistence, the Board 
finds the veteran's own affidavit from March 1946 to be more 
probative, especially because it is the veteran's own account 
and was recorded within only a few months after the events 
recounted therein.  

Nevertheless, the Board need not delve into the discrepancies 
between the appellant's statements and contentions (as 
supported by C.A's correspondence).  If the alleged POW 
status pre-dated the period of service that is relevant for 
VA benefit purposes, then that is the end of the inquiry 
regarding the veteran's claimed POW status.

Again, the most binding evidence of all in this case is the 
service department finding that the veteran's service with 
the recognized guerrilla service was from November 21, 1944, 
to August 13, 1945.  Since the dates of captivity, which are 
in 1942, preceded the verified beginning date of service of 
November 21, 1944, the veteran could not attain POW status 
for the purposes of VA benefits purposes for the period of 
time that has not been verified by the Department of the 
Army.

Also, since the asserted POW status preceded the period of 
active service, the provision of 38 C.F.R. § 3.41(b), 
pertaining to POW status "immediately following a period of 
active duty or a period of recognized guerrilla service," 
does not apply.  VAOPGCPREC 14-94 (1994), 59 Fed. Reg. 54673 
(1994).

Thus, the weight of the credible evidence demonstrates that 
the veteran did not attain POW status during a recognized 
period of service for VA benefit purposes.

Service connection for the cause of the veteran's death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Within this framework, the Board considers the laws that 
otherwise govern service connection.  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A current disability must be related to 
service or to an incident of service origin.  "[A] veteran 
seeking disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).

Service connection may be granted for certain chronic 
diseases, including cardiovascular renal disease 
(encompassing hypertension), that are manifest to a degree of 
10 percent or more within one year following separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

If a veteran is a former POW, the following diseases are 
rebuttably presumed to be service-connected if they are 
manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service:  psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia; stroke and its complications.  
38 C.F.R. § 3.309(c)(1).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes). For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c)(2).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

On treatment in July 1994, diagnoses included chronic 
obstructive pulmonary disease secondary to chronic bronchitis 
with superimposed pneumonia of the right base that was 
resolving.  There is mention of altered cardiac output, but 
an EKG was within normal limits.  

In July 1997, a chest X-ray revealed no significant 
cardiopulmonary findings except for atheromatous aorta.  An 
EKG was within normal limits.  Additional X-rays later that 
month showed pneumonia of the right base, slight cardiomegaly 
with probable hilar congestion, and atheromatous aorta.  
Diagnoses included arteriosclerotic heart disease and 
probably hypostatic pneumonitis.  Records from August 1997 
show probable bronchiectasis.  On pulmonary evaluation, he 
denied any history of pulmonary tuberculosis, hemoptysis, 
afternoon fever, chronic productive cough, chest pain, 
dyspnea, or asthma.

The veteran was admitted to the Veterans Memorial Medical 
Center in Quezon City in the Philippines in December 1999 for 
left partial hip arthroplasty.  He died in February 2000 
while still hospitalized.  According to the death 
certificate, the immediate cause of death was cardiopulmonary 
arrest secondary to multi-organ failure; the antecedent cause 
of death was sepsis secondary to nosocomial pneumonia and 
wound infection.

There is no competent evidence to suggest that any of the 
causes of the veteran's death are related to the service that 
is creditable for VA benefit purposes (i.e., November 21, 
1944, to August 13, 1945).  There are references to acute 
episodes of pneumonia in 1994 and 1997.  However, the 
pneumonia that immediately preceded the veteran's death in 
2000 was nosocomial in etiology; that is, it developed during 
his hospitalization.  There is no competent evidence that the 
nosocomial pneumonia and the wound infection that led to 
sepsis that in turn led to multi-organ failure and 
cardiopulmonary arrest are related to anything other than the 
veteran's hospitalization from December 1999 to February 2000 
and the partial left hip arthroplasty performed during that 
time.  

Since the appellant does not have POW status for the purpose 
of VA disability compensation, any POW presumptions do not 
apply in this case.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(c).  Moreover, even if the veteran did 
have POW status for VA benefit purposes, there is sufficient 
evidence to rebut any POW presumption of service connection.  
As noted above, the competent evidence indicates that the 
nosocomial pneumonia and the wound infection that led to 
sepsis that in turn led to multi-organ failure and 
cardiopulmonary arrest are related only to the veteran's 
hospitalization from December 1999 to February 2000 and the 
partial left hip arthroplasty performed during that time.  

The weight of the credible evidence demonstrates that the 
veteran's cause of death is not related to any incident of 
the service that is recognizable for VA benefit purposes.  As 
the preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim for service connection for the cause of 
the veteran's death.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC benefits under 38 U.S.C.A. § 1318

There is an alternative method for obtaining VA benefits 
based on a veteran's death.  DIC benefits may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  If the 
veteran's death is not determined to be service-connected (as 
the Board found in its January 2005 decision), a surviving 
spouse may still be entitled to benefits.  

Benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  38 U.S.C.A. § 1318(a).  For purposes of this 
provision, a "deceased veteran" is a veteran who dies not 
as the result of the veteran's own willful misconduct and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability(ies) 
rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22.  The service-connected disability(ies) must have been 
either continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22; see 65 Fed. Reg. 3,388 (Jan. 21, 
2000) (restricting the award of DIC benefits to cases where 
the veteran had established during his or her lifetime a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318; or would have established such right but for clear and 
unmistakable error in the adjudication of a claim or claims; 
specifically prohibiting "hypothetical entitlement" as an 
additional basis for establishing eligibility); see also 
Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003).  The total 
rating may be schedular or based on unemployability.  
38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2005).

Here, there is no evidence that the veteran was in receipt of 
or entitled to receive compensation at the time of death for 
service-connected disabilities continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  Service connection was 
not in effect for any disability during the veteran's 
lifetime.  

The Board notes that the appellant and her family appear to 
have confused certain legal provisions.  For the sake of 
simplicity, the first requirements that must be met for a 
claim for DIC benefits under 38 U.S.C.A. § 1318 are the 
provisions of 38 U.S.C.A. § 1318 and its implementing 
regulation of 38 C.F.R. § 3.22.  The appellant's arguments 
regarding 38 U.S.C.A. § 1311 and 38 C.F.R. § 20.1106 are 
misplaced and in fact misconstrue the substance of those 
laws.  In particular, the appellant appears to insist that VA 
is not properly applying 38 C.F.R. § 20.1106, and she refers 
to recent amendment of that regulation.  However, 38 C.F.R. 
§ 20.1106 clearly states that "Except with respect to 
benefits under the provisions of 38 U.S.C. [§] 1311(a)(2), 
1318, and certain [other] cases [that are not at issue in 
this case]. . . issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime."  
(Emphasis added.)  Therefore, the sole logical reading of 
this regulation is that cases under 38 U.S.C.A. § 1318 are in 
fact decided with regard to any prior disposition of those 
issues during a veteran's lifetime.  

Also, the appellant's reliance on 38 U.S.C.A. § 1311 is 
misplaced.  That provision relates to rates of DIC payments; 
in this case, there has been no predicate showing of 
entitlement to DIC benefits in the first place.  The Board 
finds no other basis in the appellant's interpretation of the 
laws and regulations for a favorable disposition of her claim 
for DIC benefits under 38 U.S.C.A. § 1318.  Therefore, the 
appeal must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 are 
denied.

The claim for recognition of the veteran's military service 
other than from November 21, 1944, to August 13, 1945, is 
denied.

The claim for recognition of the veteran as a former POW is 
denied.


REMAND

The Board must remand one remaining claim, the claim for 
accrued benefits.

The RO denied a claim for accrued benefits in September 2002.  
The appellant filed a notice of disagreement (NOD) in 
December 2002 in a timely fashion.  See 38 U.S.C.A. § 7105 
(West 2002).  The RO has not yet issued a statement of the 
case (SOC) regarding this issue.  When a claimant files a 
timely NOD and the RO not yet issued an SOC, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of an SOC.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 19.26 (2005); Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the Board REMANDS the claim for accrued benefits 
to the RO for the following action:

Provide the appellant (and her 
representative, if she appoints one in 
the future) with an SOC on the issue of 
claim for entitlement to accrued 
benefits and with the appropriate 
opportunity to respond thereto.  Inform 
the appellant that she must file a 
substantive appeal within the 
appropriate period of time in order to 
perfect her appeal of this issue.  If an 
appeal is perfected, the case should be 
returned to the Board for its review, as 
appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


